Atkinson, Justice.
The facts are sufficiently stated in the official report.
It will be observed that at the time the plaintiff' in error obtained its several licenses as a dealer in builders’ supplies, etc., as a contractor or builder and as a dealer in lumber, under and by virtue of which it seeks to exempt the agencies employed by it in the conduct of that business from further taxation, there was then of force in the city of Macon an ordinance imposing a specific license-tax of fifty dollars per annum upon each two-horse wagon used, — among various other specified purposes, — for the delivery of oil, or any other article or articles, packages, or for the delivery of goods sold by grocers or other merchants. It exempted from this specific tax such vehicles as were used by private individuals for private use only, not hauling or delivering for others, and was laid upon every wagon hauling brick, cut wood or coal, or any manufactured article for the purpose of selling the same or shipping by any of the railroads. So it will be observed that each of the several wagons, for the running of which, without license, the plaintiff' in error was tried in the recorder’s court, was, according to the testimony in the case, engaged in the *26very business for which a license-tax was exacted. In the construction of ordinances and statutes, we are not authorized to take each enactment as a separate expression of the legislative will; but, on the contrary, where such a construction can be placed upon statutes, as to make them harmonize the one with the other so that all may stand, the court should so construe them. This rule is well stated in Endlich on the Interpretation of Statutes, section 43, in the following language: “Where there are earlier acts relating to the same subject, the survey must extend to them; for all are, for the purposes of construction, considered as forming one homogeneous and consistent body of law, and each of them may explain and elucidate every other part of the common system to which it belongs. (Thus, not only may the entire body of the law upon a subject be given the effect of an harmonious whole, by restraining, enlarging or qualifying conflicting words in any particular portion of it, by reference to other portions, so as to effectuate the obvious intention of the law, but where' there are irreconcilably conflicting clauses in the same statute, a comparison with other statutes upon the same subject may point out those clauses which are in harmony with such legislation as designed to prevail.)” In view then of these coexisting ordinances, it must be taken that at the time the plaintiff in error obtained the general licenses under which it claims immunity from prosecution in this case, it took the same subject to existing ordinances bearing upon the same subject and regulating the same business, and therefore, if in the conduct of such general business it employed an agency the use of which was itself subject to a specific tax, its general license must be taken as modified by these coexisting ordinances imposing the specific tax.' Had the general tax been first levied and the license to conduct the general business first issued, such license would have authorized the *27employment of such agencies as the licensee saw proper in the conduct of its business to employ, and thereafter, pending the continuance o'f such license, the city authorities would not have had the power to impose a specific license upon the use of the agencies thus employed by the licensee. But modified as the general license was by the ordinances providing for a coexisting specific license, we do not think such general license afforded to the plaintiff in error any protection against the prosecution for the employment, without license, of wagons in the conduct of its business, though they were used in delivering goods sold to its customers alone.
Let the judgment of the court below be Affirmed.